  Case 2:18-cv-08947-CJB-DMD Document 29 Filed 04/22/19 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

 ABUNDANT HEALTH INC.

                       Plaintiff,

        v.                                      CASE NO. 2:18-cv-8947

 ABUNDANT COUNSELING
 SERVICES, LLC & CHERYL
 MOSLEY

                       Defendants.




                 JOINT MOTION TO CONTINUE HEARING ON
               PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

       The Parties hereby jointly stipulate and respectfully request that the Court

continue the hearing date currently set for Plaintiff’s Motion for Default Judgment of

April 24, 2019.

       1.      On January 10, 2019, Plaintiff, Abundant Health Inc., filed a Motion for

Default Judgment as to Defendant Abundant Counseling Services, LLC (Rec. Doc. 16).

       2.      The Court set an in-court evidentiary hearing on Plaintiff’s motion for

April 24, 2019 at 9:30 a.m. (Rec. Doc. 20).

       3.      The Parties jointly request that the Court continue the hearing for two

weeks, until May 8, 2019.

       4.      Good cause exists for the requested continuance as the Parties have

reached an agreement on certain principle terms, but require additional time to prepare a

final written settlement agreement. Granting the instant motion will allow the Parties the
  Case 2:18-cv-08947-CJB-DMD Document 29 Filed 04/22/19 Page 2 of 3




necessary time to draft and execute a final written settlement agreement while

minimizing litigation expenses and the impact on the Court’s resources.

       NOW THEREFORE, the Parties jointly respectfully request that the Court

continue the current hearing date for two weeks, until May 8, 2019.



Dated: April 22, 2019


                                                                  Respectfully submitted,

                                                    By: /s/Stephen Thompson
                                                                    Alexa Stabler-Adams
                                                                      Stephen Thompson
                                                                          AdamsIP, LLC
                                                                    3014 Dauphine Street
                                                           New Orleans, Louisiana 70117
                                                                         (504) 581-3737
                                                               stephen@adamsiplaw.com
                                                                     Counsel for Plaintiff
                                                                    Abundant Health Inc.


                                              By: /s/Stephen Kepper
                                                               Gregory D. Latham
                                                               Stephen M. Kepper
                                   INTELLECTUAL PROPERTY CONSULTING, LLC
                                                      334 Carondelet Street, Suite B
                                                     New Orleans, Louisiana 70130
                                                        Telephone: (504) 322-7166
                                                         Facsimile: (504) 322-7184
                                                    glatham@iplawconsulting.com
                                                     skepper@iplawconsulting.com
                                                             Counsel for Defendant
                                              Abundant Counseling Services, L.L.C.




                                            2
  Case 2:18-cv-08947-CJB-DMD Document 29 Filed 04/22/19 Page 3 of 3




                           CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing JOINT MOTION TO CONTINUE
HEARING ON PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT was
electronically filed with the Clerk of Court on April 22, 2019 using the Court’s CM/ECF
system, which will send notifications to all counsel of record.


                                                  By: /s/Stephen Thompson




                                          3
